DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on March 15, 2022, which has been entered in the file. 

Drawings
The drawings were received on March 15, 2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a refuelling system suitable for use with an overwing fuelled aircraft comprising a stored fuel grade identification means for identifying the fuel grade stored in the fuel storage vessel and available type(s) of delivery of the fuel to the aircraft, a transmission and receiving system which enables information regarding the fuel grade that had previously been supplied to the aircraft having the aircraft registration number inputted into the computer interface and the type of delivery of fuel which may be used by said aircraft to be retrieved from a remote database, an automated cross-check system which is configured to retrieve the fuel grades identified by the fuel identification, retrieve the fuel grade identified from the hand-held device, retrieve the type(s) of delivery of fuel identified by the fuel identification and by the system of element, and the previous fuel grade supplied to the aircraft identified by the system in element and optionally, which can generate a positive response signal if all of the fuel grades identified are compatible with each other and the type(s) of delivery of fuel to the aircraft are compatible, and6 a signal processing system which can process the positive response signal generated by the automated cross-check system, which signal processing system interfaces with the mechanism that permits or prevents the dispensing of aircraft fuel through the fuel dispensing system and will allow the refuelling to proceed if the automated cross-check system generates a positive signal, and a method of the same as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887